DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to continuation application filed February 28, 2021.  Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/28/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9-12, 15, 17, 18, 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated] by Hillis et al (hereinafter Hillis) (US 2015/0336502).
	Regarding claims 1, 18, Hillis discloses, an autonomous vehicle (abstract) (method), comprising: 
	a sensor system (a plurality of sensors associated with autonomous vehicle 102 having a control system 104) configured to output data representative of an object in an 
	a projector (output device 230 includes one or more projectors 232) (para.0031); 
	a data store, wherein the data store includes a predefined height map of an area traversed by one or more autonomous vehicles (images projected on the ground in proximity to the vehicle may include information concerning the intended trajectory of the vehicle as well as the anti-trajectory i.e., an area where the vehicle specifically will not travel or travel and describes various ways of conveying information to external observers using a movement state indicator e.g., a three-state indicator) (paras. 0006, 0007, 0054); and 
	a computing system (paras. 0021, 0024) that is in communication with the sensor system and the projector, wherein the computing system comprises: 
	a processor (paras. 0054, 0074); and 
	memory (tangible storage memory, para. 0054) that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts (processor 1102 may execute one or more of the modules stored in the memory components) (paras. 0074, 0077) comprising: 
	classifying (that is, recognize presence of person or pedestrian, tactile sensors 224 can detect contact between an external object, e.g., a person or an object, and the autonomous vehicle 200) the object as a person based on the data outputted by the sensor system (paras. 0027, 0030); 
	detecting location (an initial position) of the person in the environment over time (a pedestrian in the cross walk next to a green light, conveys that the autonomous vehicle 200 has recognized the presence of the pedestrian over time, and that the autonomous vehicle 200 intends to yield to the pedestrian) based on the data outputted by the sensor system (sensor system such as, image display, computing system (paras. 0021, 0024) that is in communication with the sensor system and the projector) (para. 0035); 
	causing the projector (one or more projectors 232) to project a notification on a ground in the environment external (exterior) to the autonomous vehicle, wherein the projector is caused to project the notification on the ground adjacent to the location of the person during a period of time while one or more of the person moves within the environment during at least a portion of the period of time (subject to detection of an object in the surrounding environment and a characteristic of the object, producing an attention grabbing effect via an output device to notify the external observer of an intent to convey information, the intention communication subsystem 204 is able to generate a human understandable output to convey an intended course of action (e.g., the trajectory) of the autonomous vehicle 200) (paras. 0029, 0037) or the autonomous vehicle moves within the environment during at least a portion of the period of time.  Hillis further discloses exemplary form of a computer system, within which a set of instructions for causing the machine to perform any of the herein disclosed methodologies may be executed (para. 0024).
	Regarding claims 5, 15, Hillis discloses wherein the period of time during which the projector is caused to project the notification on the ground adjacent to the location of the person is a time period during which the person is within a threshold distance from the autonomous vehicle (e.g., the autonomous vehicle 200, projecting its upcoming trajectory on a nearby ground surface using an arrow symbol 702 and showing an oval 704 to indicate an obstacle (person) along the upcoming trajectory that the autonomous vehicle 700 is aware of and can project with a projector 706 mounted on its top cover near the windshield) (para. 0040).
	Regarding claim 6, Hillis discloses wherein the period of time during which the projector is caused to project the notification on the ground adjacent to the location of the person is a time period during which the person performs a predefined maneuver (predefined maneuver such as cross walk, for example, if the autonomous vehicle 200 approaches a cross walk, the intention communication subsystem 204 can display a photo of a pedestrian in the cross walk next to a green light conveying that the autonomous vehicle 200 has recognized the presence of the pedestrian, and that it intends to yield to the pedestrian) (para. 0035, see also fig. 4).
	Regarding claim 7, Hillis discloses wherein the period of time during which the projector is caused to project the notification on the ground adjacent to the location of the person is a predefined projection time period (to make the most of the available projection area the information projected can be limited based on time or distance for e.g., only the trajectory information for the next three seconds is displayed on the ground, although this parameter time limitation may be configurable through the configuration interface 206) (para. 0042).  
	Regarding claim 9, 17, Hillis discloses wherein the projector (projector 706, fig. 7) is caused to project the notification (autonomous vehicle projecting its upcoming trajectory on a nearby ground surface using an arrow symbol and showing an oval to indicate an obstacle along the upcoming trajectory that the autonomous vehicle is aware of, fig. 7) on the ground adjacent to the location of the person during the period of time such that the notification is an image on the ground in front of the person in a direction of travel of the person (para. 0040).
	Regarding claim 10, Hillis discloses selecting a characteristic of the notification based on a classification of the person (the innate human characteristics include intentional actions, such as waving a hand to signal another driver to proceed through an intersection and subconscious or reactive actions) (para. 0002).  
	Regarding claim 11, Hillis discloses wherein the notification projected on the ground adjacent to the location of the person during the period of time comprises an indicator specifying an identity of the autonomous vehicle (sensor pack installed on the vehicle, such as, an anthropomorphic device in the form of an image may describes various ways of conveying information to external observers of autonomous vehicle using a movement state indicator e.g., a three-state indicator) (para. 0007).
	Regarding claim 20, Hillis discloses wherein the location of the person in the environment is detected over time, and wherein the projector is caused to project the notification on the ground adjacent to the location of the person during the period of time while one or more of the person moves within the environment during at least a portion of the period of time or the autonomous vehicle moves within the environment during at least a portion of the period of time (subject to detection of an object in the surrounding environment and a characteristic of the object, producing an attention grabbing effect via an output device to notify the external observer of an intent to convey information, the intention communication subsystem 204 is able to generate a human understandable output to convey an intended course of action (e.g., the trajectory) of the autonomous vehicle 200) (paras. 0029, 0037).
	Regarding claim 12, Hillis discloses a method (abstract) performed by an autonomous vehicle in an environment, comprising: 
	classifying an object in the environment external to the autonomous vehicle as a person based on data outputted by a sensor system of the autonomous vehicle (that is, recognize presence of person or pedestrian, tactile sensors 224 can detect contact between an external object, e.g., a person or an object, and the autonomous vehicle 200) (paras. 0027, 0030); 
	detecting a location (an initial position) of the person in the environment over time based on the data outputted by the sensor system (a pedestrian in the cross walk next to a green light, conveys that the autonomous vehicle 200 has recognized the presence of the pedestrian over time, and that the autonomous vehicle 200 intends to yield to the pedestrian) based on the data outputted by the sensor system (sensor system such as, image display, computing system (paras. 0021, 0024) that is in communication with the sensor system and the projector) (para. 0035); and 
	causing the projector (one or more projectors 232) to project a notification on a ground in the environment external (exterior) to the autonomous vehicle, wherein the projector is caused to project the notification on the ground adjacent to the location of the person during a period of time while one or more of the person moves within the environment during at least a portion of the period of time (subject to detection of an object in the surrounding environment and a characteristic of the object, producing an attention grabbing effect via an output device to notify the external observer of an intent to convey information, the intention communication subsystem 204 is able to generate a human understandable output to convey an intended course of action (e.g., the trajectory) of the autonomous vehicle 200) (paras. 0029, 0037) or the autonomous vehicle moves within the environment during at least a portion of the period of time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 14, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis et al (hereinafter Hillis) (US 2015/0336502) in view of Aoki et al (hereinafter Aoki) (US 2014/0078282).  
	Regarding claims 3, 14, Hillis discloses wherein the projector (one or more projectors 232) is caused to project a notification on a ground in the environment external (exterior) to the autonomous vehicle, wherein the projector is caused to project the notification on the ground adjacent to the location of the person during a period of time (paras. 0029, 0037).  Hillis does not expressly show detecting gaze of the person being directed at the autonomous vehicle based on the data outputted by the sensor system.  Aoki discloses gaze point detection device that includes a processor and a memory among other elements, detect gaze of the person being directed at the autonomous vehicle based on the data outputted by the sensor system (depending on the distance from the outside-of-vehicle image capturing unit to the intersection, the gaze point detection device projects the intersection onto an image generated by the outside-of-vehicle image capturing unit thereby identifying a gaze point of the driver on the image including at least part of the scene around the vehicle) (paras. 0016, 0054).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gaze detection of Aoki with the autonomous vehicle of Hillis for the added benefit of provide an analyze what a person (driver) is interested in based on the gaze point of the person (driver) to assist person (driver) to drive vehicle by detecting and identifying relevant point of interest of a scene around the vehicle.  
	Regarding claims 4, 19, Hillis in view of Aoki discloses limitation noted above.  Hillis further discloses wherein the projector is caused to continue to project the notification on the ground adjacent to the location of the person during the period of time after the gaze of the person is detected as moving away from the autonomous vehicle (the autonomous vehicle 200 can continue to project a circle on the ground near the arrow to indicate that it recognizes a nearby obstacle (equivalent to or interpreted as person) but that it believes the person to be safely outside (that is, moving away) from the autonomous vehicle) (para. 0040).

Claims 8, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Hillis et al (hereinafter Hillis) (US 2015/0336502) in view of Kozuka et al (hereinafter Kozuka) (US 2017/0262715).
Regarding claim 8, 16, Hillis discloses wherein the projector is caused to project the notification on the ground adjacent to the location of the person during the period of time such that the notification is an image on the ground (subject to detection of an object in the surrounding environment and a characteristic of the object, producing an attention grabbing effect via an output device to notify the external observer of an intent to convey information, the intention communication subsystem 204 is able to generate a human understandable output to convey an intended course of action (e.g., the trajectory) of the autonomous vehicle 200) (paras. 0029, 0037), except, surrounding a footprint of the person during the period of time.  Kozuka discloses projecting notification by way of laser emission of a predetermined shape toward the ground at which a person, for instance, person 2 or 3, is present surrounding the footsteps of the persons during a period of time (col. 7, paras. 0121, 0123, 0125).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kozuka project image on the ground surrounding a footprint of a person during a time period with the autonomous vehicle projection of Hillis for the benefit of person easily identify an automatic driving vehicle that recognizes the person and an automatic driving vehicle that does not recognize the person among the plurality of automatic driving vehicles. 

Allowable Subject Matter
Claims 2, 13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.